 

WHITE MOUNTAIN TITANIUM CORPORATION

GRANT OF STOCK OPTION

 

This Grant of Stock Option is hereby offered to Optionee with respect to the
following option grant (the “Option”) to purchase shares of the Common Stock of
White Mountain Titanium Corporation, Inc., a Nevada corporation (the
“Corporation”):

 

               
Optionee:  Lan Shangguan                                                                                                                                                  
      Grant
Date:  October 1, 2012                                                                                                                                                
     
Vesting Commencement: Immediately                                                                                                                              
      Exercise Price:  $1.30 per
share                                                                                                                                            
      Number of Option
Shares:  150,000                                                                                                                                    
      Expiration Date:  October 1,
2017                                                                                                                                        
          Type of Option:        X      Non-Statutory                   
Incentive Stock Option

 

Date Exercisable: Immediately

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Company’s 2010 Stock Option/Stock Issuance Plan
(the “Plan”). Optionee further agrees to be bound by the terms of the Plan and
the terms of the Option as set forth in the Stock Option Agreement, a copy of
which is attached hereto as Exhibit A.

 

Optionee understands that any Option Shares purchased under the Option will be
subject to the terms set forth in the Stock Purchase Agreement attached hereto
as Exhibit B. Optionee hereby acknowledges receipt of a copy of the Section
10(a) Prospectus and the Plan in the form attached hereto as Exhibits C and D,
respectively.

 

All capitalized terms in this Grant form shall have the meaning assigned to them
in this form or in the attached Plan.

 

Assuming that you are in agreement with the terms of this Grant of Stock Option,
please sign your name in the space indicated below.

 

 

 

 

  White Mountain Titanium Corporation       By /s/ Brian Flower

 

AGREED:

 

/s/ Lan Shangguan   Optionee       Lan Shangguan   Print Name       Address:
4446 Cambridge St.       Burnaby, BC V5C 1H5  

 

Exhibit AStock Option Agreement

Exhibit BStock Purchase Agreement

Exhibit CSection 10(a) Prospectus dated March 29, 2012

Exhibit D2010 Stock Option/Stock Issuance Plan

  

2

 

 

EXHIBIT A

 

White Mountain Titanium Corporation

STOCK OPTION AGREEMENT

 

RECITALS

 

A.           The Board has adopted the Plan for the purpose of retaining the
services of selected Employees, non-employee members of the Board or the Board
of Directors of any Parent or Subsidiary and consultants and other independent
advisors in the service of the Corporation (or any Parent or Subsidiary).

 

B.           Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to Optionee.

 

C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.            Grant of Option. The Corporation hereby grants to Optionee, as of
the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Form. The Option Shares shall be purchasable from time to
time during the option term specified in Paragraph 2 at the Exercise Price.

 

2.            Option Term. This option shall have a term commencing on the Grant
Date and shall accordingly expire at the close of business on the Expiration
Date, unless sooner terminated in accordance with Paragraph 5 or 6.

 

3.            Limited Transferability. During Optionee’s lifetime, this option
shall be exercisable only by Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following Optionee’s death.

 

4.            Dates of Exercise. This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant Form. As the
option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

 

5.            Cessation of Service. Except as provided in the Grant Form or the
Plan, the option term specified in Paragraph 2 shall terminate (and this option
shall cease to be outstanding) prior to the Expiration Date should the Optionee
cease to remain in Service as provided in the Plan. Except as provided in the
Grant Form or the Plan, during the limited period of post-Service
exercisability, this option may not be exercised in the aggregate for more than
the number of Option Shares in which Optionee is, at the time of Optionee’s
cessation of Service, vested pursuant to the Vesting Schedule specified in the
Grant Form. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any vested Option Shares for which the option has not been
exercised. To the extent Optionee is not vested in the Option Shares at the time
of Optionee’s cessation of Service, this option shall immediately terminate and
cease to be outstanding with respect to those shares. In the event of a
Corporate Transaction, the provisions of Paragraph 6 shall govern the period for
which this option is to remain exercisable following Optionee’s cessation of
Service and shall supersede any provisions to the contrary in this paragraph.

 

A-1

 

 

6.            Corporate Transaction

 

(a)           The vesting provisions set forth in the Grant Form shall apply in
the event of a Corporate Transaction (as defined in the appendix to this
Agreement).

 

(b)           Any unvested option shall immediately vest in its entirety
effective upon the time immediately prior to the consummation of a Corporate
Transaction .

 

(c)           If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to (i) the number
and class of securities available for issuance under the Plan following the
consummation of such Corporate Transaction and (ii) the Exercise Price,
provided, the aggregate Exercise Price shall remain the same.

 

(d)           This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

7.            Adjustment in Option Shares. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

 

8.            Shareholder Rights. The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

 

9.            Manner of Exercising Option.

 

(a)          In order to exercise this option with respect to all or any part of
the Option Shares for which this option is at the time exercisable, Optionee (or
any other person or persons exercising the option) must take the following
actions:

 

(i)           Execute and deliver to the Corporation a Purchase Agreement for
the Option Shares for which the option is exercised.

 

(ii)          Pay the aggregate Exercise Price for the purchased shares in one
or more of the following forms:

 

(A)            cash or check made payable to the Corporation; or

 

A-2

 

 

(B)            a promissory note payable to the Corporation, but only to the
extent authorized by the Plan Administrator in accordance with Paragraph 13.

 

(C)            in shares of Common Stock held by Optionee (or any other person
or persons exercising the option) for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date; or

 

(D)            to the extent the option is exercised for vested Option Shares,
through a special sale and remittance procedure pursuant to which Optionee (or
any other person or persons exercising the option) shall concurrently provide
irrevocable instructions (a) to a Corporation-designated brokerage firm to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Corporation by reason of such exercise and (b) to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Purchase Agreement delivered to the Corporation in connection with the option
exercise.

 

(iii)          Furnish to the Corporation appropriate documentation that the
person or persons exercising the option (if other than Optionee) have the right
to exercise this option.

 

(iv)          Execute and deliver to the Corporation such written
representations as may be requested by the Corporation in order for it to comply
with the applicable requirements of Federal and state securities laws.

 

(v)           Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.

 

(b)          As soon as practical after the Exercise Date, the Corporation shall
issue to or on behalf of Optionee (or any other person or persons exercising
this option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

 

(c)          In no event may this option be exercised for any fractional shares.

 

10.         Compliance with Laws and Regulations.

 

(a)          The exercise of this option and the issuance of the Option Shares
upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the NASDAQ National Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.

 

(b)          The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

 

A-3

 

 

11.          Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

 

12.          Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant Form. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

13.          Financing. The Plan Administrator may, in its absolute discretion
and without any obligation to do so, permit Optionee to pay the Exercise Price
for the purchased Option Shares by delivering a full-recourse, interest-bearing
promissory note secured by those Option Shares. The payment schedule in effect
for any such promissory note shall be established by the Plan Administrator in
its sole discretion.

 

14.          Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in this option.

 

15.          Shareholder Approval. If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may be issued under the Plan as last approved by the shareholders, then
this option shall be void with respect to such excess shares, unless shareholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

 

16.          Additional Terms Applicable to an Incentive Option. To the extent
any option designated in the Grant Form as an Incentive Option would not qualify
in whole or in part for favorable tax treatment as an Incentive Option at the
time of exercise, such option may nevertheless be exercised by the Optionee as a
Non-Statutory Option.

 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

1.Agreement shall mean this Stock Option Agreement.

 

2.Board shall mean the Corporation’s Board of Directors.

 

3.Code shall mean the Internal Revenue Code of 1986, as amended.

 

4.Committee shall mean a committee of two (2) or more non-employee Board members
appointed by the Board to exercise one or more administrative functions under
the Plan.

 

A-4

 

 

5.Common Stock shall mean the Corporation’s common stock.

 

6.Corporate Transaction shall mean either of the following shareholder approved
transactions to which the Corporation is a party:

 

(a)          a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(b)          the sale, transfer or other disposition of all or substantially all
of the Corporation’s assets in complete liquidation or dissolution of the
Corporation.

 

7.Corporation shall mean White Mountain Titanium Corporation, a Nevada
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of the Corporation which shall by appropriate action
adopt the Plan.

 

8.Disability shall mean the inability of the Optionee or the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and shall be determined by the Plan
Administrator on the basis of such medical evidence as the Plan Administrator
deems warranted under the circumstances.

 

9.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

10.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

11.Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Form.

 

12.Expiration Date shall mean the date on which the option expires as specified
in the Grant Form.

 

13.Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(a)          If the Common Stock is at the time traded on the NASDAQ National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the NASDAQ National Market or any
successor system. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(b)          If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

A-5

 

 

(c)          If the Common Stock is at the time neither listed on any Stock
Exchange nor traded on the NASDAQ National Market, then the Fair Market Value
shall be determined by the Plan Administrator after taking into account such
factors as the Plan Administrator shall deem appropriate.

 

14.Grant Date shall mean the date of grant of the option as specified in the
Grant Form.

 

15.Grant Form shall mean the Grant of Stock Option accompanying the Agreement,
pursuant to which Optionee has been informed of the basic terms of the option
evidenced hereby.

 

16.Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

17.Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of :

 

(a)          such individual’s involuntary dismissal or discharge by the
Corporation for reasons other than Misconduct, or

(b)          such individual’s voluntary resignation following (A) a change in
his or her position with the Corporation which materially reduces his or her
level of responsibility, (B) a reduction in his or her level of compensation
(including base salary, fringe benefits and target bonuses under any corporate
performance based bonus or incentive programs) by more than fifteen percent
(15%), or (C) a relocation of such individual’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected without the individual’s consent.

 

The Plan Administrator shall be entitled to revise the definition of Involuntary
Termination and Misconduct with respect to individual Optionees or Participants
under the Plan.

 

18.Misconduct shall mean (i) the final conviction of Employee of, or Employee’s
plea of guilty or nolo contendere to, any felony involving moral turpitude, (ii)
fraud, misappropriation or embezzlement by Employee in connection with
Employee’s duties to the Corporation (or any Parent of Subsidiary), or (iii)
Employee’s willful failure or gross misconduct in the performance of his duties
to the Corporation (or any Parent or Subsidiary).

 

19.1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

20.Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

21.Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

22.Optionee shall mean the person to whom the option is granted as specified in
the Grant Form.

 

23.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

A-6

 

 

24.Plan shall mean the Corporation’s 2010 Stock Option/Stock Issuance Plan.

 

25.Plan Administrator shall mean either the Board or the Committee of the Board
acting in its capacity as administrator of the Plan.

 

26.Purchase Agreement shall mean the stock purchase agreement in substantially
the form of Exhibit B to the Grant Form.

 

27.Service shall mean the provision of services to the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant.

 

28.Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

 

29.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

30.Vesting Schedule shall mean the vesting schedule specified in the Grant Form
pursuant to which the Optionee is to vest in the Option Shares in a series of
installments over his or her period of Service.

 



A-7

